Citation Nr: 1122527	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for a low back disorder on the grounds that the evidence submitted was not new and material.

Historically, the Veteran was denied service connection for a low back disability in April 1972.  The RO denied the Veteran's request to reopen his claim for service connection for a back disability in an unappealed January 1984 rating decision.  The Veteran was also denied service connection for a back disability secondary to a hip disability in May 2008; at that time, the RO also denied service connection on a direct basis finding that no new and material evidence had been received to reopen the Veteran's claim.  The Veteran then filed an additional request to reopen his claim in July 2008 on a direct service connection basis asserting that his current low back disability was directly related to his military service.  See also, July 2008 Report of Contact.  As this request was received within one year of the May 2008 decision, the Board has construed the Veteran's request as a notice of disagreement.  See 38 C.F.R. § 20.201 (2010).

The appeal was remanded by the Board to the RO for additional development in November 2010.


FINDINGS OF FACT

1.  The Veteran did not appeal a January 1984 rating decision that denied service connection for a low back disability.

2.  Evidence received since the January 1984 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current low back disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision that denied reopening the Veteran's claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  In that regard, the Veteran received complete notice regarding his claim for service connection.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board has reopened the Veteran's claim.  Therefore, any notice deficiency regarding the criteria for reopening the Veteran's claim was not prejudicial.

The Veteran's service treatment records, VA treatment records, and VA authorized examination reports have been associated with the claims file.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, those records were destroyed.  See July 2010 Memorandum. 

The Board notes that the Veteran was afforded VA examinations with respect to his disabilities, and that an additional VA opinion was obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide an opinion as to the etiology of the Veteran's low back disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the January 1984 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record indicated that the Veteran had a congenital or developmental disorder of the low back for which service connection was not applicable.  

Since the prior final decision, additional evidence has been added to the claims file.  VA treatment records dated July 2000 include a diagnosis of degenerative disc disease.  A VA examination dated October 2008 also diagnosed degenerative disease of the lumbar spine, and the examiner opined that this condition was less likely than not related to service.  Finally, a VA opinion was obtained in December 2010.  Based on a review of the claims file and findings from the previous examination, this examiner indicated that the Veteran likely sustained a one-time injury in service with a diagnosis of lumbar strain.

The Board finds that the evidence received since the last final decision, specifically the December 2010 VA opinion, is new and material.  The opinion raises a reasonable possibility of substantiating the Veteran's claim because it goes to a previously unestablished fact of whether the Veteran sustained a back injury in service, rather than having a congenital or developmental defect of the back.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran was notified of the criteria for establishing his service connection claim on the merits, and he has provided arguments addressing the claim on the merits in his substantive appeal to the Board.  See November 2007 VA Form 9.  The Veteran's representative has provided additional arguments to that effect.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time. Bernard v. Brown, 4 Vet. App. 384 (1993).

C.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  History provided by a veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition for disorders not noted on the entrance examination report, VA must show by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

Service connection may not be granted for congenital or developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9 (2010).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

The Veteran underwent pre-induction examinations in April 1951 and August 1951.  No relevant abnormalities were noted.  A July 1953 separation examination indicated moderate lumbar lordosis, noted to have existed prior to service.

VA treatment records dated July 2000 show the Veteran was diagnosed with degenerative disc disease based on x-ray findings. 

The Veteran was afforded a VA examination in October 2008.  The examiner reviewed the available records, which did not include the Veteran's service treatment records.  The Veteran reported injuring his back in service when he fell off the back of a truck in 1952.  He stated that he was taken to a local clinic and given pain pills.  He was not placed on any limited duty after this injury, but had some problems with lifting.  The examiner noted that service treatment records did not reflect a back injury, but that moderate lumbar lordosis was noted on his separation examination.  The Veteran had been treated by VA since 1966 but was not specifically treated for a back condition until July 2000.  The Veteran stated that he had back pain which limited his ambulation.  Based on a physical examination and previous x-rays from December 2007, the examiner diagnosed mild degenerative joint disease of the lumbar spine.  He further stated that it was less likely than not that this condition was caused or aggravated by service, as there was no mention of back problems, to include back problems dating back to service, in any of the available post-service records.

The VA examiner in this case provided a supplemental opinion in December 2010.  He clarified that the Veteran reported a one-time injury in 1952 while in service.  This would likely have been diagnosed as a lumbar strain.  After leaving service, there was no documentation of ongoing treatment for this condition.  Further, the examiner noted that there is no evidence in any of the available medical evidence of ongoing or persistent back pain after leaving service, and he noted that the Veteran had multiple orthopedic, physical therapy and physical medicine and rehabilitation evaluations in which there was no evidence of an ongoing back condition after service.  The examiner noted that the Veteran had currently developed a diagnosis of diffuse degenerative joint disease and also had findings of mild degenerative disc disease.  The areas of degeneration were those commonly seen as a result of aging which included L4-L5 and S1 facet joints as well as the L4-L5 disc.  These findings were very consistent with the Veteran's age of 79, and less consistent with an episode of one-time trauma.  Therefore, it was less likely than not that the Veteran's current diagnosis of either degenerative joint disease of the lumbar spine or degenerative disc disease of the lumbar spine is a result of an injury sustained during service or lumbar lordosis noted at the time of separation.  The examiner also noted that he would have to resort to mere speculation to determine the degree to which the Veteran continued to have back pain after service, as there was no documentation of any back problems.

Based on the evidence of record, the Board finds that service connection for a low back disability is not warranted.  Initially, the Board notes that the Veteran's July 1953 separation examination noted moderate lumbar lordosis which existed prior to service.  However, the Veteran's pre-induction examinations noted so such disability.  VA must show by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  In this case, the only basis for concluding that lumbar lordosis existed prior to service is the findings of the separation examination.  However, no rationale was provided in the separation examination report.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, the record does not contain clear and unmistakable evidence that the Veteran had a low back condition prior to service.

However, the overall weight of the evidence is against a finding that the Veteran's currently diagnosed degenerative disc or joint disease is related to service.  The VA examiner in this case stated that his current condition was more likely the result of age, and was less likely than not related to either his reported back injury in service or his lumbar lordosis noted at separation.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent opinion in the record to refute these findings or to otherwise suggest that a current back disability was incurred in service.

The Board has considered the Veteran's own statements in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service back disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his current condition is the result of an injury in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between this claimed disorder and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he was not shown to have any documented complaints of a back disorder in his postservice treatment records until decades after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).



ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


